Citation Nr: 0608029	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  96-45 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a stomach disorder, 
claimed as esophagus condition, heartburn, and gastritis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision.  In March 2004, 
the Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for a 
stomach disorder.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service or 
for many years thereafter and a preponderance of the evidence 
is against a finding that the veteran's current hearing loss 
is related to service. 

2. The veteran's current gastroesphogeal reflux disease is 
related active service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2005).

2.  The criteria for service connection for gastroesphogeal 
reflux disease have been met.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for bilateral hearing loss
The veteran claims that his current hearing loss is related 
to his service.  To establish service connection, a veteran 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 
1131; 38 C.F.R. § 3.303(a).

The veteran meets the first requirement for service 
connection on this issue because he has current hearing loss 
as indicated by records from Huntington Hearing and Speech 
Center (July 1984 and October 1987), VA medical center (March 
1995 and June 1995), and Hearx (February 2002).  

As noted, the second element of service connection requires 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  Service medical records are absent findings of 
hearing loss.  The examination at service separation showed 
that whispered voice was 15/15 bilaterally.  However, in 
cases where a veteran served continuously 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  The first 
evidence of hearing loss is a report from the Huntington 
Hearing and Speech Center dated in July 1984.  There was no 
finding of hearing loss in service and no manifestation of 
sensorineural hearing loss within one year of discharge.  The 
veteran has failed to 


establish the second element of service connection and for 
this reason his claim for bilateral hearing loss is denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of because there is no evidence of 
pertinent disability in service or for several decades 
following service.  Thus, while there is a current diagnosis 
of hearing loss, there is no indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

To the extent that the veteran himself has claimed his 
hearing loss is related to service, there is no indication in 
the record that he has special medical training in this 
regard and, as a layman, he is not competent to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to service connection for a stomach disorder, 
claimed as esophagus condition, heartburn, and gastritis
The veteran claims that he has a current stomach disunity 
related to service.  While the examination at service 
discharge was negative for a stomach disorder, service 
medical records reflect that the veteran was treated for 
acute gastroenteritis of unknown cause in April 1956.  

The veteran was afforded a VA examination in March 1957 and 
the diagnosis was disease of the stomach not found. The 
veteran was afforded another VA examination in August 2005 
for which the claims folder was reviewed.  The diagnosis was 
gastroesophageal reflux disease, stable symptoms with 
Prevacid.  The examiner stated that in 1957, the veteran may 
have had either gastritis or duodenitis and since he had been 
on Prevacid experienced no symptoms.  In conclusion, the 
examiner opined that it was as least as likely as not that 
the veteran's gastrointestinal discomfort was related to the 
veteran's military service as per his history.  

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the veteran's current stomach 
disorder to service.  The history he provided to the VA 
examiner is consistent with the record and the Board finds 
that his current stomach disorder is related to service based 
upon the evidence of record.  Therefore, the claim for 
service connection for a stomach disorder is granted.  

Duties to Notify and Assist
VA has fulfilled its duty to notify and to assist the 
appellant in the development of his claim.  The law requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a claimant and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his possession.  

In letters dated in April 2003, July 2003, and January 2005, 
VA notified the appellant that it would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his appeal but that he had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the appellant of his opportunity to submit additional 
evidence to support his appeal, as he was told to provide any 
additional pertinent evidence or information he had 
pertaining to his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in May 1996 and supplemental statements of the case 
(SSOCs) in February 2000 (hearing loss), September 2003, and 
October 2005, in which the appellant and his representative 
were advised of all the pertinent laws and regulations 
regarding his claims.  Appropriate notice has been given in 
this case.  

A substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOCs issued by 
VA clarified what evidence would be required to establish 
entitlement to the benefit sought.  Further, the claims file 
reflects that the September 2003 and October 2005 SSOCs 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  

VA failed to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability(ies) on appeal.  Even though the notice was 
inadequate on these two elements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing g loss.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Appropriate notice was provided by the RO 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The Board concludes that the 
notifications received by the appellant adequately complied 
with the law and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
No useful purpose would be served in remanding this matter 
for more development and would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  VA and private medical records and 
VA examination reports have been obtained and there is no 
contention that additional relevant records have not been 
obtained.  The appellant has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to provide notice and 
assistance to the veteran.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a stomach disorder, claimed as 
esophagus condition, heartburn, and gastritis, is granted.   





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


